Title: To James Madison from William Jarvis, 28 February 1803
From: Jarvis, William
To: Madison, James


					
						
						28 February 1803
					
					Inclosed I have the Honor to hand you the list of the last half Year with explanatory remarks and hope it will meet your approbation.  The manner in which the Port Charges are made out I hope will render them perfectly comprehensive.  By those from Bellem you will observe the additional expence for a Vessel under Quarantine.  These charges are paid by all Friendly Nations without distinctions, and even by their own Vessels when employed in any other than the Colonial and  Trade, but for that Trade they pay almost double.  The same fees of Office are paid by Vessels of all Sizes.
					After the most minute enquiry I find that our Commerce tho’ not in right, is in fact upon as good a footing as that of any other Nation.  For altho’ by the last treaty with Russia, the cargoes belonging to the subjects & of the produce of either Country, when shipt in their own bottoms, are only subject to half Duties; yet the few Vessels of the one, and the indolence of the other, have prevented either Nation, reaping any benifit from the Treaty.  At present the whole of the Trade between this Kingdom and the Baltic is divided among the English, Swedes, Danes & Americans, who in their intercourse with this Nation are all precisely on the same footing; & except the exclusive Trade in Portugueze Bottoms to their own Colonies & to India & the aforementioned favor to Russia, I cannot learn that their Flag enjoys any advantage in any respect over that of every friendly nation.
					Inclosed is the account of the Money I have advanced to Seamen, which being So Small & having some other claims against the U.S. I supposed it would not be a matter of any consequence if in this instance, I did not comply with the Consular instructions in this respect; likewise is included the Money I paid for the Dispatches from Mr. Simpson by a Courrier from Faro, for money given the Courriers of the Secretary of States Office; for official letters, Dispatches &etc. from Spain & for the Christmas Box which is commonly given by all diplomatic Men, & which several of the Secretaries Servants called on me for in lieu of a Minister.  The three last probably being unusual charges I shall leave them altogether to the discretion of Government to allow or not.
					It is asserted as a fact that Genl. Lannes is coming back; little or nothing however is said about a change of Ministry.  His return is understood not to be very grateful to the Corps Diplomatique.  I sincerely participate with them in their Sentiments, from an apprehension that if he is strongly supported by his Government he will have So much influence as to prove an injury to other nations.
					A person unacquainted with the temper of party in the United states would rather have supposed that the President’s Speech, which breaths the purest Spirit of Patriotism, divested of all foreign partiality, would have silenced even his most inveterate opponents.  I observe however by some late News Papers that the opposition still continue their abuse, altho’ they are reduced to a pretty narrow field; New Orleans appearing to be their only Text.  Here they seem to have no other object than to bespatter, as they well know, a War on that account, would be a very unpopular thing in the Maritime States, particularly the Eastern, & did they suppose the President was in favor of one, they would be the first persons to raise a Hue and cry against it.  The theme would then be that he was sacrificing the Maritime States to the Interest of his Western friends.  The Speech contains the most compleat refutation of the idle abuse with which the Federal Papers, have so long teemed.  For instead of sapping the Constitution, annihilating the Funding System, destroying the Navy, sacrificing our Country to foreign influence, & introducing anarchy and irreligion, with all the attendant evils, we find the constitution maintained in it’s full Spirit & Vigor, the Navy in a State of improvement, Justice, Order, Morals & Religion reigning, & the interest of our Country steadily pursued both at home and in our foreign relations; but I must be silent, as to the funding System, It’s adorers really having more right to complain than they were aware of, as in a few Years, the œconomy that has been introduced, will without doubt, annihilate this national blessing.  I really condole with the Gentlemen upon it, & that their direful forebodings painted with truly tragic horror, should not in an single instance have been realized; and think it a Pity, that the ignorance of four Centries past should not now prevail, as it would afford a fine opportunity for a further display of genius, by conjuring up a sufficient number of Ghosts, Hobgoblins, & supernatural warnings, to supply the place of  and Argument, help to furnish out the Scene and to compleat their pieces, an addition altogether worthy of their piety & scurrilous improbabilities, and which possibly would have operated so strongly on the passions and fears of their readers, as to have brought many over to their party contrary to the Conviction of their reason.  Their writings appear to discover the Temper of a bigot, who should renounce the Joys of Paradise because he was not conducted thither by one of his own persuasion. Without regarding their clamours I feel perfectly confident from the President’s Wisdom & love of his Country, that such measures will be pursued, as under existing Circumstances and the probable course of events, sound policy shall dictate is for the permanent interest of our Country.  With the highest Consideration and Respect I have the honor to be Sir, Your most obedient & humble Servant.
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
